DETAILED ACTION
1.	Claims 1-8, as originally filed on 11/22/2019, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/22/2019 has been considered by the examiner. An initialed copy is attached.

Claim Objections
4.	Claim 6 is objected to because of the following informalities:  It is suggested that claim 6 be amended to read: “The method of claim 1, wherein the predetermined shape is at least one shape selected from the group consisting of a mushroom, a square pillar, a cylinder and a micro-unit size.”  This avoids the confusion/repetition of the terms “structure” and “shape”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the uniform nanoparticles" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which claim 5 depends, is silent as to uniform nanoparticles. Emphasis added by Office.
Claim 8 writes “immersed in a solution for 24 hours”. A solution of what? The claim appears to be missing an element and is thereby indefinite.
Appropriate correction/clarification is required. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 107649346 A; hereinafter “Zhang”), in view of Mosimann et al. (US 2007/0264172 A1; hereinafter “Mosimann”). The citations to Zhang in this Office Action are to its English machine translation, PDF accessed online from Espacenet.
As to independent claim 1, Zhang teaches a method of forming nanoparticles having superhydrophobicity (see para. 0025), the method comprising: preparing a polydimethylsiloxane (PDMS) film including a structure having a predetermined shape on a surface thereof (see para. 0020; para. 0038: when the base material is not so flat, i.e. a shape, a PDMS film can be directly brushed on the surface of the base material); and generating nanoparticles on the surface of the PDMS film by combusting the surface of the PDMS film (see para. 0013-0018, 0037-0044). 
Zhang fails to explicitly disclose combustion using a diffusion flame. 
However, Mosimann, in analogous art of combustion chambers (see para. 0031: combustion chamber 4 may be surrounded by an outer chamber, not drawn), teaches a diffusion flame 3 maintained in the combustion chamber 4 with a simultaneous supply of fuel gas and oxidation gas and after prior ignition (see FIG. 1 and para. 0023-0024; para. 0005: one possibility of soot production is based on combustion in a flame, particularly a diffusion flame).
Therefore, in view of the teaching of Mosimann, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Zhang by incorporating the diffusion flame taught by Mosimann to arrive at the claimed invention because Zhang suggests that, when the amount is small, the PDMS can be ignited by an alcohol lamp and other ignition equipment can be used in industrial production (see Zhang para. 0022). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed diffusion flame as the combustion source for the claimed method with a reasonable expectation of success for producing soot/smoke in the form of particles having reproducible characteristics and a flexible design for simple variation of parameters (see Mosimann para. 0004, 0016-0018), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claims 2-3, Zhang and Mosimann teach the method of claim 1, but fail to disclose that the diffusion flame is a flame of 500°C or higher generated during diffusion combustion of a paraffin candle or a soy candle [claim 2] or combusting the surface of the PDMS film using the diffusion flame for 40 to 50 seconds [claim 3]. 
However, flame temperature, source of the diffusion flame (e.g. candle, alcohol lamp, supplied gas, etc.) and time spent combusting the film would be recognized to one of ordinary skill in the art as reaction parameters, and thereby are result effective variables. Finding the optimum or workable ranges for flame temperature and combusting time is well within the purview of a skilled artisan from basic chemistry knowledge and disclosures of the prior art. A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
As to claim 4, Zhang and Mosimann teach the method of claim 1, wherein the nanoparticles include silica particles and carbon particles (see Zhang para. 0018: SiO2 (silica) and some carbide (carbon) nanoparticles produced by the combustion of PDMS 
As to claim 5, Zhang and Mosimann teach the method of claim 1, and suggest combusting the PDMS film while the PDMS film is tilted at a predetermined slope in order to generate uniform nanoparticles on a sidewall of the structure (see Zhang para. 0034-0036; Mosimann para. 0016-0018: flexible design of combustion chambers permit simple variation of parameters).
As to claim 6, Zhang and Mosimann teach the method of claim 1, wherein the predetermined shape is at least one shape selected from the group consisting of a mushroom, a square pillar, a cylinder and a micro-unit size (see Zhang para. 0038-0039: a “not so flat” base material, PDMS blocks read on “square pillar”).
As to claims 7-8, it is considered that the features added by these dependent claims relate to arrangements that are either disclosed in Zhang and Mosimann or are merely matters of engineering choice, such as selecting known chemical treatments and reaction conditions, achieved without undue experimentation when the general technical knowledge about the state of the art is used.


Examiner’s Note
7.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 26, 2022